ORDER
PER CURIAM.
Gary McCurter (hereinafter, “Employee”) appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, “the Commission”) denying him workers’ compensation benefits because his injury was determined to not be work-related. Employee raises four issues on appeal. First, Employee claims the Commission erred in its interpretation of the law concerning occupational disease and placed a stricter burden on Employee than required by law. Second, Employee alleges the Commission erred in failing to apply collateral estoppel to Employer’s defenses. Third, Employee argues the Commission erred in its determination that Employee’s onset of pain was too remote from the commencement of occupational exposure. Finally, Employee claims the Commission erred in relying on an ergonomic study to support its decision.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The Commission’s decision is supported by competent and substantial evidence on the record. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).